419 So.2d 695 (1982)
William IVORY, Appellant,
v.
STATE of Florida, Appellee.
No. 82-136.
District Court of Appeal of Florida, Second District.
September 1, 1982.
Rehearing Denied September 20, 1982.
Jerry Hill, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and therefore the judgments and sentences appealed from are affirmed. However, that portion of the judgment ordering the appellant to pay court costs totaling *696 $490 and $10 to the Crimes Compensation Fund is stricken because the appellant was insolvent at the time of sentencing. Brown v. State, 400 So.2d 510 (Fla. 2d DCA 1981); Engle v. State, 407 So.2d 641 (Fla. 2d DCA 1981).
GRIMES, A.C.J., and RYDER and SCHOONOVER, JJ., concur.